        Case 2:21-cv-00582-RB-JFR Document 7 Filed 07/27/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


ANTHONY DAVID TEAGUE

               Movant,

vs.                                                          No. CV 21-0582 RB/JFR
                                                             No. CR 03-1133 RB


UNITED STATES OF AMERICA,

               Respondent.


      MEMORANDUM OPINION AND ORDER DENYING LEAVE TO PROCEED
          ON APPEAL WITHOUT PREPAYMENT OF COSTS OR FEES

       THIS MATTER is before the Court on Mr. Teague’s Application for Leave to Proceed In

Forma Pauperis. (Doc. 6.) Teague seeks to obtain permission from the Tenth Circuit to file a

second or successive motion under 28 U.S.C. § 2255 without prepaying the $505.00 filing fee.

Such relief is only available where a prisoner’s “affidavit [and] . . . statement of all assets such

prisoner possesses [demonstrates] that the [prisoner] is unable to pay such fees or give security

therefor.” 28 U.S.C. § 1915(a)(1). Teague’s affidavit and inmate account statement demonstrate

he is able to make the payment. (See Doc. 6 at 1, 3.) He received an “IRS COVID relief check for

$1,400.00” and his “family helps [him] with $150/month.” (Id. at 1.) The current balance in his

inmate account is $1,541.06. (Id. at 3.)

       The Motion will, therefore, be denied, and Teague must pay the $505.00 filing fee. Teague

should include the civil action number (21-cv-0582 RB/JFR) on all papers filed in this proceeding.

       IT IS THEREFORE ORDERED that Mr. Teague’s Application for Leave to Proceed In

Forma Pauperis (Doc. 6) is DENIED; and Teague must submit the $505.00 filing fee.



                                                 1
        Case 2:21-cv-00582-RB-JFR Document 7 Filed 07/27/21 Page 2 of 2




       IT IS FURTHER ORDERED that the Clerk is directed to provide Teague with two copies

of this order, and that Teague make the necessary arrangements to attach one copy of this order to

the check in the amount of the necessary payment.



                                             ________________________________
                                             ROBERT C. BRACK
                                             SENIOR U.S. DISTRICT JUDGE




                                                2
